toicfi&-oi,crzto3tvv,Q6jai>-3

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015
                                                                        RECEIVED f|\i
Texas Court of Criminal Appeals                                               APR 2g 2015
P.O. BOX 12308, Capitol Station
Austin, Texas 78711




RE: WR NOs.          10,978-01           thru   10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


        Recently I have been cited for abuse of the writ. In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of    all    the   writs   mentioned       above with    a   list of
all of the claims presented in each of those application. With
out    a    list of    all    of    the claims      I   cannot    show that    the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                                 Sincerely,




cc:File
                                                                   u^^'^flaM^--^
                                                                 Lexfcii? Kennon Kossie